ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_05_FR.txt. 74

OPINION DISSIDENTE DE M. VALTICOS

1. Tout en reconnaissant pleinement les qualités de l’arrêt qui pré-
cède et sur lesquelles je reviendrai, je ne suis pas en mesure de m’y asso-
cier.

2. En effet, je ne considére pas que la Cour soit compétente pour
examiner le différend entre le Qatar et Bahrein et, du reste, la Cour elle-
même n’avait pas, dans son précédent arrêt du 1° juillet 1994, déclaré
qu’elle était, mais avait demandé aux Parties de lui fournir des éléments
complémentaires qui, en réalité, ne lui ont été fournis qu’incomplétement
et par une seule des deux Parties.

3. Pour être plus précis, rappelons que la Cour avait, dans Varrét
précité du 1% juillet 1994, estimé qu’il y avait eu des accords internatio-
naux créant des droits et des obligations pour Bahrein et Qatar. Plus pré-
cisément, elle a considéré que ces deux Etats ont pris l’engagement de
soumettre à la Cour l’ensemble du différend qui les oppose, selon la
formule «bahreinite». Elle n’a pas pour autant conclu que ces accords
entre les deux Etats équivalaient à un compromis suffisant pour que
laffaire puisse être portée directement et telle quelle devant la Cour.

4. En effet, cet accord entre les deux Etats devait encore être complété
par un accord sur l’objet précis du recours à la Cour, ainsi que par une
démarche des deux Parties, conjointe ou individuelle (mais, comme je
lPindiquerai plus bas, doublement individuelle), comme la Cour l’a elle-
même précisé dans son arrêt du 1° juillet 1994.

5. Si ces mesures complémentaires n’avaient pas été jugées nécessaires,
la Cour n'aurait pas, par cet arrêt, demandé «aux Parties » (aux deux Par-
ties donc) de lui soumettre « l'ensemble du différend». Or, à cet égard, les
mesures complémentaires jugées nécessaires par la Cour n’ont été prises
que partiellement, puisqu’une seule des Parties (Qatar) a adressé une
liste de points 4 la Cour et, si elle a bien mentionné cette fois-ci Zubarah
avec les autres questions faisant l’objet du différend, ce fut par une for-
mule qui n’a pas rencontré l’accord de l’autre Partie. En effet, Qatar a
marqué qu’il souhaitait que la question soit définie simplement par le
terme «Zubarah», avec l’indication selon laquelle il «considère que
Bahrein définit sa revendication concernant Zubarah comme une reven-
dication de souveraineté». De son côté, Bahreïn rejette cette formule en
expliquant qu’il avait demandé que le terme de «souveraineté» figurât
dans le libellé même de la question.

6. Or cette différence, peut-on se demander, subsiste-t-elle toujours, à
partir du moment où, vers la fin de son plus récent arrêt — «in cauda
suave» pourrait-on dire — la Cour estime maintenant qu’en réalité, dès
lors que la question de Zubarah et celle des îles Hawar lui sont soumises,

72
75 DÉLIMITATION ET QUESTIONS (OP. DISS. VALTICOS)

des revendications de souveraineté peuvent être présentées par l’une ou
l'autre Partie et que dès lors elle est saisie de l’ensemble du différend?

7. Est-il cependant vraiment possible de raisonner ainsi — ce qui
résoudrait, il est vrai, le problème — lorsque l’une des Parties (Qatar)
n’accepte pas, quant à elle, cette définition large de l’objet du différend et
se borne à prendre note de la demande plus générale de l’autre? Peut-on
vraiment écarter cette divergence des Parties quant à la définition de
l’objet du différend, divergence que les Etats concernés ont estimée suf-
fisamment importante pour empêcher leur accord sur ce point? Car en
réalité cette divergence est bien substantielle: en effet, la seule indication
d’après laquelle il serait entendu pour l’une des Parties (Qatar) que
l'autre (Bahreïn) accorde une plus large portée à la formulation d’une
question ne signifie pas qu'elle est d'accord pour que cette question soit
soumise à la compétence de la Cour. Au contraire, cette Partie se réserve
ainsi la possibilité de contester, le moment venu, que la Cour puisse exa-
miner la question ainsi formulée. Dans ces conditions, et compte tenu de
la position de Qatar, il ne me semble pas possible de considérer vraiment
qu'il y a eu accord des deux Parties pour que la question de la souverai-
neté sur Zubarah lui soit soumise.

8. Certes, au cours des longues discussions entre les deux Etats, il avait
été question de Zubarah (tout court) mais la portée de cette question
— et plus spécialement le fait de savoir si elle couvrait la souveraineté —
n’avait jamais fait l’objet d’un accord.

9. On doit donc bien constater que, faute d’un accord sur ce point, la
souveraineté sur Zubarah peut difficilement étre considérée comme sou-
mise à la Cour, étant donné la position expresse adoptée par Qatar.

10. Il est donc évident qu'il n’y a pas plein accord des deux Etats
quant à l’objet du différend qui les oppose et que la Cour ne dispose pas,
comme elle avait demandé aux Parties de lui soumettre, d’une définition
de «lensemble du différend» qui soit formulée par elles (arrét du
1% juillet 1994, par. 41, point 3).

11. Du reste, en demandant que les Parties lui soumettent l’ensemble
du différend, la Cour (par. 41, point 4) avait précisé que celles-ci devraient
«agir conjointement ou individuellement à cette fin».

12. Nous touchons ici la question de la saisine qui, en cette affaire, n’a
soulevé que trop de confusion. Déjà, lors des précédents travaux de la
Cour, il avait été largement question de la signification du terme arabe
«al-tarafan », qui avait été utilisé dans le procès-verbal de Doha et du
point de savoir si ce terme se référait aux deux Parties prises ensemble ou
bien séparément. Ces discussions n’ont pas abouti, de sorte qu’il serait
aventureux de fonder la validité de la saisine de la Cour sur une traduc-
tion contestée ou sur des déductions aventureuses. La compétence, qui
comprend la saisine de la Cour, ne peut être fondée sur le doute.

13. Du moment, cependant, que cette question est traitée dans le pré-
sent arrêt, on ne saurait passer sous silence les raisons qui, à mon sens,
font pour le moins douter que le terme «al-tarafan » utilisé pour se réfé-
rer aux conditions dans lesquelles la Cour serait saisie de la présente

73
76 DELIMITATION ET QUESTIONS (OP. DISS. VALTICOS)

affaire puisse être pris pour signifiant l’une ou l’autre Partie. En effet, lors
des discussions de Doha, un premier projet, établi par Oman, prévoyait
qu’aprés un certain délai «chacune des deux Parties» pourrait soumettre
la question a la Cour. Ce texte fut remplacé, 4 la demande de Bahrein,
par la formule selon laquelle «les deux Parties» (en arabe « al-tarafan »)
pourraient saisir la Cour. Ce changement n’aurait pas eu de sens s’il vou-
lait dire la même chose que le projet initial. Dans l’atmosphère bousculée
de la réunion, alors surtout préoccupée par les graves problèmes de l’Iraq
et du Koweit, on n’aurait pas modifié le texte précédent pour un texte
avec la méme signification. Le nouveau texte devait certainement vouloir
dire autre chose et ce ne pouvait être que ce seraient «les deux Parties à
la fois» (ou «ensemble») qui pourraient recourir à la Cour. Cette déduc-
tion me paraît d’une logique à la fois élémentaire et décisive. La Cour a
d’ailleurs admis qu’il ne s’agit pas d’un texte «explicite». Comment la
compétence peut-elle alors être fondée sur le doute ou en tout cas une
interprétation incertaine?

14. Pour ma part, il ne me paraît pas possible de partager le point de
vue selon lequel l’amendement adopté à Doha aurait été, en définitive,
dépourvu de signification. En effet, et en vertu d’un principe d’interpré-
tation bien connu, les changements apportés à un texte ne sauraient être
dénués de sens. Ce qui devrait être décisif, en occurrence, ce sont, non
les suppositions sur la manière dont les divers intéressés auraient compris
cet amendement, mais essentiellement le texte même de l’amendement,
Vintention qui l’a inspiré et une interprétation ainsi fondée sur ses termes
mêmes et sur les conditions de son adoption.

15. Revenant maintenant à l’arrêt de la Cour du 1° juillet 1994, il faut
souligner qu’en décidant que «les Parties [devraient] agir conjointement
ou individuellement » (point 4) en vue «de soumettre à la Cour l’ensemble
du différend» (point 3), la Cour visait manifestement, dans une éventua-
lité comme dans l’autre, à une action de la part des deux Parties que cette
action fût conjointe, ou qu’il s’agît de deux actions individuelles. La
demande adressée ainsi par la Cour aux deux Parties n’était du reste
qu’une suite logique du principe selon lequel la Cour ne peut être
saisie que par les deux Parties à un différend, à moins d’un compromis
spécifiant le contraire, ce qui est difficile à admettre sur la seule base du
procès-verbal contesté de Doha. En effet, même si l’on considère ce pro-
cès-verbal comme un engagement international, ce texte ne précisait pas
quels étaient les points litigieux et ne pouvait donc pas se suffire à [ui-
même, ni être considéré comme autorisant chacune des Parties à en saisir
la Cour. Encore fallait-il qu’il y eût accord sur la portée du litige pour
pouvoir en saisir la Cour.

16. Il est du reste significatif qu’après l’accord de Doha les deux Etats
concernés ont à plusieurs reprises essayé de négocier un accord spécial, et
ont donc bien considéré que le texte de Doha ne pouvait se suffire à lui-
même.

17. Enfin, l’accord des Parties de procéder selon la formule «bahreï-
nite» suppose bien une opération combinée avec une saisine, de pré-

74
77 DELIMITATION ET QUESTIONS (OP. DISS. VALTICOS)

férence simultanée, mais en tout cas double et parallèle, des deux
Etats.

18. Du reste, toute cette discussion relative à la saisine et à la question
de savoir comment et par qui elle peut être effectuée perd de sa signifi-
cation dans la situation actuelle, puisque les Parties ne sont pas d’accord
sur l’objet du différend et qu’on ne saurait considérer la Cour comme
compétente à défaut d’un tel accord, qui n’a jamais existé.

19. Il resterait encore une dernière question à examiner: celle du poids
qu’il convient d’attribuer au refus énergique formulé actuellement par
Bahreïn de voir l’affaire portée devant la Cour, alors que celle-ci a consi-
déré que le procès-verbal de Doha constitue un accord international
créant des droits et des obligations pour les Parties. L'engagement entre
deux Etats de saisir la Cour peut-il constituer le fondement d’une instance
devant la Cour alors qu'il n’y a pas eu accord complet quant à l’objet du
différend? Une négociation et une action complémentaires des Etats
concernés ne sont-elles pas encore nécessaires avant que la Cour ne se
considère comme compétente et valablement saisie? C’est dans ce sens, et
pas autrement, que peut s'expliquer l’arrêt du 1° juillet 1994, dans lequel
la Cour a demandé aux Parties une action complémentaire et des éléments
qu’elle n’a, depuis, pas obtenus, ou du moins pas pleinement obtenus.

20. On se trouve ainsi dans une situation dans laquelle il n’y a ni
plein accord des Parties sur l’objet du litige, ni acte par lequel les deux
Parties, agissant «conjointement ou individuellement» comme l’avait
demandé la Cour, soumettent à celle-ci l’ensemble du différend qui les
oppose.

21. Dans l’arrêt en question du 1% juillet 1994, la Cour, tout en esti-
mant que les deux Etats concernés «ont pris l'engagement de [lui] sou-
mettre l’ensemble du différend qui les oppose», ne s’était pas prononcée
sur sa compétence. Elle souhaitait, comme on vient de le dire, «donner
aux Parties l’occasion de lui soumettre l’ensemble du différend». Les
Parties n’ont pas saisi cette occasion. Elles n’ont pas réussi à s’entendre
sur les questions (notamment sur l’une d’elles) à porter devant la Cour.
Contrairement à ce que celle-ci avait demandé, il n’y a pas eu soumission,
soit conjointe, soit individuelle — mais dans ce dernier cas de la part de
l’une comme de l’autre Partie — de l’ensemble du différend à la Cour. Un
seul des Etats a procédé à une telle communication, alors que l’autre, en
désaccord avec la formulation proposée par son adversaire, s'oppose for-
mellement à ce que l’affaire soit portée devant la Cour. L’accord de
Doha, ce semblant d'harmonie juridique, reste donc inachevé.

22. Dans ces conditions, j'estime que la Cour aurait dû conclure
qu’elle n’a pas compétence pour connaître de la requête de l’Etat de
Qatar et que cette requête n’est pas recevable.

23. Il y a du reste, d’après moi, une raison plus générale pour laquelle
l'arrêt ci-dessus peut être discuté. C’est que, avec une habileté incontes-
table, la Cour a contourné l’obstacle que constitue l’absence de réel
consentement des Parties. Elle a, ainsi, donné sans doute une chance à
la prévention d’un conflit qui risquerait d’éclater dans une région déjà

75
78 DÉLIMITATION ET QUESTIONS (OP. DISS. VALTICOS)

très sensible. Sur la question même de sa compétence, elle a abouti à une
conclusion qui, dans l’ensemble, satisfait Qatar et, en fait, devrait satisfaire
aussi Bahreïn (du moins pour ce qui est de l’objet du litige), puisqu'elle
accepte que sa compétence couvre la souveraineté sur Zubarah.

24. Ces avantages incontestables suffisent-ils pour compenser ce que je
considère la faiblesse que, sur le plan juridique, constituent l’absence de
consentement effectif d’une des Parties et l’insuffisance de la saisine? Le
souci très légitime de prévenir un conflit peut-il amener la Cour à se mon-
trer moins exigeante sur le principe consensuel qui est à la base de sa
compétence et de la confiance que lui accorde la communauté internatio-
nale?

25. Personnellement, je ne me sens pas en mesure de m’associer à une
conclusion qui me paraît aller au-delà de la compétence de la Cour.

(Signé) Nicolas VALTICOS.

76
